DETAILED ACTION
This office action is in response to claims filed 21 July 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request to File Form PTO/SB/439 Authorization for Communication via Email
The examiner encourages the applicant to proactively file Form PTO/SB/439 to facilitate processing of the internet communication authorization should prosecution of the application require email communication in the future. This form is available at www.uspto.gov/patent/patents-forms. See MPEP 502.03 for more information.

Claim Objections
Claims 7, and 10 are objected to because of the following informalities: “which groups” should read “in which groups”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim 19 comprises limitations that use the word “means” (or “step”) and is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. The examiner will interpret the corresponding structure as having hardware which provides the defined operations, or a processor or processing device programed to perform the functions (Specification, [0092]).

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “interrupt distributor” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, recited as hardware which provides the defined operations, or a processor or processing device programed to perform the functions (Specification, [0092]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 19, and 20 (line numbers correspond to claim 1),
i.	In line 10, it is not particularly pointed out or distinctly claimed what is meant by “separate from the pending interrupt record, a pending interrupt status”, since both the pending interrupt record and pending interrupt status are part of the virtual processor interrupt tracking information. As such, they appear not to be separate pieces of information, but different parts of the same piece of information. For examination purposes, the examiner will interpret the pending interrupt record and the pending interrupt status indication to be different pieces of the same information.

Regarding claims 2-18, they are dependent upon rejected claim 1, and fail to resolve the deficiencies thereof. They are therefore rejected for at least the same rationale.

Allowable Subject Matter
Claims 9, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and by resolving any applicable outstanding issues.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 12, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsirkin et al. Pub. No.: US 2014/0229938 A1 (hereafter Tsirkin 938).

Regarding claim 1, Tsirkin 938 teaches:
An apparatus comprising: 
an interrupt distributor to distribute virtual interrupts to one or more physical processors ([0023] The interrupt controller 142 (i.e., “interrupt distributor”) is a device that is a component of the host hardware 105. The interrupt controller 142 receives interrupts (i.e., interrupts processed by virtual processors are considered “virtual interrupts”) and determines which processors 120, 122 (i.e., “physical processors”) should handle the interrupts. The interrupt controller 142 then sends (i.e., “distributes”) the device interrupts to the determined processors. For example, interrupt controller 142 may receive an interrupt from device 124 and send the interrupt to processor 120), each virtual interrupt to be handled by one of a plurality of virtual processors mappable to said one or more physical processors ([0039] Processor 120 would receive an interrupt for device 124. Processor 120 would then determine that virtual processor 152 is assigned to control the device and that virtual processor 152 runs on processor 122. Processor 120 would generate an inter-processor interrupt (IPI) to forward the device interrupt for device 124 to processor 122 so that virtual processor 152 running on processor 122 can act on the device interrupt); and 
control circuitry to maintain virtual processor interrupt tracking information corresponding to a given virtual processor ([0027] The hypervisor 140 includes an interrupt counter 160 to track when interrupt vectors are set in a virtual machine (VM) 115 (i.e., VM 115 comprises at least one virtual processor (see [0036])). [0045] The interrupt counter 160 may be used to indicate a count of set interrupt vectors for one or more interrupt registers in the virtual machine (VM) 115 (i.e., interrupt counter 160 and interrupt registers represent “control circuitry” that maintains virtual processor interrupt tracking information, as described below)), the virtual processor interrupt tracking information comprising: 
a pending interrupt record indicative of which types of virtual interrupts are pending for the given virtual processor ([0063] The hypervisor 140 examines the interrupt counter 160 to determine that an interrupt is pending in the virtual machine (VM) 115. The hypervisor 140 may then perform further examination of the interrupt registers in the virtual machine (VM) 115 and determine that an interrupt vector (i.e., “pending interrupt record”) is set for the asserted interrupt received in block 402. [0013] The virtual machine…may provide a set of interrupt vectors that each correspond to an architecturally-defined platform exception (e.g., a fault, a trap, an abort, etc.) (i.e., each type of architecturally-defined platform exception represents a “type of virtual interrupt” that, as part of an interrupt vector set in interrupt registers of a virtual machine, is indicative of pending interrupt requests at the virtual machine)); and 
separate from the pending interrupt record, a pending interrupt status indication indicative of a pending interrupt status for the given virtual processor ([0037] The guest OS 154 of the VM 115 may assign specific virtual processors 150, 152 to handle interrupts for specific devices 124, 126), said pending interrupt status indicative of whether the number of pending virtual interrupts for the given virtual processor is zero ([0050] The hypervisor 140 may seek to determine whether an interrupt vector is set for an interrupt register in a virtual machine (VM) 115. The hypervisor 140 may then examine an interrupt counter 160 for the virtual machine (VM) 115. When the interrupt counter 160 is zero then the hypervisor 140 is aware that no interrupts are set in the virtual machine (i.e., a zero count in the interrupt counter is indicative of zero pending interrupts for a given virtual processor). On the other hand, when the interrupt counter 160 is greater than zero then the hypervisor 140 is aware that an interrupt register associated with the interrupt counter 160 has an interrupt vector that is set and that further processing may be necessary (i.e., the interrupt counter indicating a number of interrupts pending at a virtual machine is stored at the hypervisor, and the interrupt vector indicative of types of interrupts pending at the virtual machine is stored in the virtual machine, and are therefore “separate” from each other)).  

Regarding claim 2, Tsirkin 938 further teaches:
interrupt search circuitry to perform an interrupt search in response to a search trigger event associated with the given virtual processor ([0062] At block 402, the hypervisor 140 receives an asserted interrupt associated with a register of the virtual machine (VM) 115 (i.e., receipt of an asserted interrupt represents a “search trigger event” because it triggers the possibility of scanning, or “searching” numerous interrupt registers, as shown below)), the interrupt search comprising searching the pending interrupt record to identify pending interrupts to be handled by the given virtual processor ([0063] At block 404, the hypervisor 140 determines that an interrupt vector is set by examining a counter. In an example, the hypervisor 140 examines the interrupt counter 160 to determine that an interrupt is pending in the virtual machine (VM) 115 (i.e., determining that an interrupt is pending in the virtual machine in response to the search trigger)). The hypervisor 140 may then perform further examination (i.e., scanning, or “searching”) of the interrupt registers in the virtual machine (VM) 115 and determine that an interrupt vector is set for the asserted interrupt received in block 402 (i.e., the hypervisor searches the pending interrupts in the “numerous interrupt registers of the virtual machine” (see [0055]) to identify if there is already a pending interrupt request having the same interrupt vector as the asserted interrupt only when the counter indicates there is a pending interrupt)).  

Regarding claim 3, Tsirkin 938 further teaches:
in response to the search trigger event ([0053] At block 302 the hypervisor 140 receives an asserted interrupt associated with a register in a virtual machine (VM) 115 (i.e., receipt of an asserted interrupt represents a “search trigger event” because it triggers the possibility of scanning, or “searching” numerous interrupt registers, as shown below)), when the pending interrupt status indication indicates that the number of pending interrupts to be handled by the given virtual processor is zero, the interrupt search circuitry is configured to suppress performing the interrupt search ([0055] The hypervisor 140 may determine that an interrupt vector is not set for the interrupt register corresponding to the asserted interrupt when, for example, the interrupt counter 160 is set to zero. Thus, the hypervisor 140 may use the interrupt counter 160 instead of scanning numerous interrupt registers in the virtual machine (VM) 115 (i.e., the hypervisor assumes that an interrupt vector corresponding to the asserted interrupt is not set in the VM, thereby forgoing or “suppressing” a scan or “search” of the interrupt registers when the counter indicates that there are no pending interrupts)). 

Regarding claim 4, Tsirkin 938 further teaches:
said pending interrupt status is indicative of whether the number of enabled pending virtual interrupts for the given virtual processor is zero ([0050] When the interrupt counter 160 is zero then the hypervisor 140 is aware that no interrupts are set in the virtual machine (i.e., a zero count in the interrupt counter is indicative of zero pending interrupts for a given virtual processor “enabled” for handling). On the other hand, when the interrupt counter 160 is greater than zero then the hypervisor 140 is aware that an interrupt register associated with the interrupt counter 160 has an interrupt vector that is set and that further processing may be necessary).  

Regarding claim 5, Tsirkin 938 further teaches:
interrupt search circuitry to perform an interrupt search in response to a search trigger event associated with the given virtual processor ([0053] At block 302 the hypervisor 140 receives an asserted interrupt associated with a register in a virtual machine (VM) 115 (i.e., receipt of an asserted interrupt represents a “search trigger event” because it triggers the possibility of scanning, or “searching” numerous interrupt registers, as shown below)), the interrupt search comprising searching the pending interrupt record to identify enabled pending interrupts to be handled by the given virtual processor; in which: in response to the search trigger event, when the pending interrupt status indication indicates that the number of enabled pending interrupts to be handled by the given virtual processor is zero, the interrupt search circuitry is configured to suppress performing the interrupt search ([0055] The hypervisor 140 may determine that an interrupt vector is not set for the interrupt register corresponding to the asserted interrupt when, for example, the interrupt counter 160 is set to zero. Thus, the hypervisor 140 may use the interrupt counter 160 instead of scanning numerous interrupt registers in the virtual machine (VM) 115 (i.e., the hypervisor assumes that an interrupt vector corresponding to the asserted interrupt is not set in the VM, thereby forgoing or “suppressing” a scan or “search” of the interrupt registers when the counter indicates that there are no pending interrupts)).  

Regarding claim 12, Tsirkin 938 further teaches:
the pending interrupt status indication indicates one of a plurality of states, the plurality of states including at least: a pending enabled state indicating that there is at least one enabled pending interrupt for the given virtual processor, and at least one further state indicating at least one of: that there are zero pending interrupts for the given virtual processor; and that one or more disabled interrupts are the only pending interrupts for the given virtual processor ([0050] The hypervisor 140 may seek to determine whether an interrupt vector is set for an interrupt register in a virtual machine (VM) 115. The hypervisor 140 may then examine an interrupt counter 160 for the virtual machine (VM) 115. When the interrupt counter 160 is zero then the hypervisor 140 is aware that no interrupts are set in the virtual machine. On the other hand, when the interrupt counter 160 is greater than zero then the hypervisor 140 is aware that an interrupt register associated with the interrupt counter 160 has an interrupt vector that is set and that further processing may be necessary (i.e., the interrupt counter 160 indicates at least two states: a first state where the count is greater than zero, in which there is at least one pending interrupt for the given virtual machine, and a second state where the count is zero, where there are zero pending interrupts)).  

Regarding claim 17, Tsirkin 938 further teaches:
the control circuitry has access to a plurality of sets of interrupt tracking information stored in a memory system, each set of interrupt tracking information corresponding to a respective virtual processor ([0033] The hypervisor 140 provides and maintains different interrupt counters 160 that are each specific to different virtual machines (VM) 115 (i.e., virtual machines comprise at least one virtual processor, and therefore a counter corresponds to a virtual processor of a virtual machine). [0027] The interrupt counter 160 is provided directly in the memory of the hypervisor).  

Regarding claim 19, it is an apparatus claim comprising similar limitations to those of claim 1, and is therefore rejected for at least the same rationale.

Regarding claim 20, it is a method claim comprising similar limitations to those of claim 1, and is therefore rejected for at least the same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin 938, as applied to claim 1 above, and in further view of Jebson et al. Pub. No.: US 2014/0351471 A1 (hereafter Jebson).

Regarding claim 6, while Tsirkin 938 describes pending virtual interrupt records, Tsirkin 938 does not explicitly disclose:
each virtual interrupt is associated with a corresponding memory address specified by a received message which triggered the virtual interrupt; and the pending interrupt record is indicative of memory addresses corresponding to pending virtual interrupts to be handled by the given virtual processor.

However, in analogous art, Jebson teaches:
each virtual interrupt is associated with a corresponding memory address specified by a received message which triggered the virtual interrupt; and the pending interrupt record is indicative of memory addresses corresponding to pending virtual interrupts to be handled by the given virtual processor ([0096] In the example shown an interrupt (i.e., “message” triggering the handling of the virtual interrupt) is received at the data processing unit from a virtual device. This interrupt will have an address (i.e., “memory address” corresponding to the virtual interrupt) indicating a register within the interrupt controller to which it should be written…The interrupt controller will write the device ID and data x to the address specified and this will signal to the interrupt controller that a virtual interrupt has been received (i.e., registers act as a “pending interrupt record” having memory addresses associated with the pending virtual interrupts)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Jebson’s teaching of receiving a virtual interrupt associated with a memory address of a register, with Tsirkin 938’s teaching of receiving a virtual interrupt, to realize, with a reasonable expectation of success, a system that receives a virtual interrupt request, as in Tsirkin 938 , that is associated with a memory address in a register, as in Jebson. A person of ordinary skill would have been motivated to make this combination so that virtual interrupts with lower performance overhead and lower storage requirements (Jebson [0004]).

Claims 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin 938, as applied to claim 1 above, and in further view of Ding et al. Patent No.: US 6,141,703 (hereafter Ding).

Regarding claim 7, while Tsirkin 938 discusses virtual processor interrupt tracking information, Tsirkin 938 does not explicitly disclose:
the virtual processor interrupt tracking information also comprises: a coarse enabled pending interrupt record tracking, at a coarser granularity than the pending interrupt record, which groups of interrupt types include at least one interrupt type for which an enabled pending interrupt is to be handled by the given virtual processor.  

However, in analogous art, Ding teaches:
the [processor] interrupt tracking information also comprises: a coarse enabled pending interrupt record tracking, at a coarser granularity than the pending interrupt record, which groups of interrupt types include at least one interrupt type for which an enabled pending interrupt is to be handled by the given [processor] (Column 6, Lines 16-22: FIG. 9 illustrates the steps used by the automatic interrupt routing configuration procedure 242 to determine how the IRQ signals 220 are to be shared between the PCI devices 218. The procedure 242 sorts the interrupt requests (i.e., pending interrupt requests “enabled” for IRQ signal assignment and processing) into groups, where each group has the same device identifier, the same vendor identifier, and the same class code (step 280) (i.e., any of device identifier, vendor identifier, or class code could represent an interrupt “type”)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ding’s teaching of grouping interrupts based on type, with Tsirkin 938’s teaching of identifying interrupt types, to realize with a reasonable expectation of success, a system that identifies interrupt types, as in Tsirkin 938 , and groups them into coarse groups based on the type of interrupt, as in Ding. A person of ordinary skill would have been motivated to make this combination so that interrupts can share IRQ signals to more efficiently balance the load on each interrupt signal (Ding Column 1, Lines 42-45).

Regarding claim 10, while Tsirkin 938 discusses virtual processor interrupt tracking information, Tsirkin 938 does not explicitly disclose:
the virtual processor interrupt tracking information also comprises: a coarse pending interrupt record tracking, at a coarser granularity than the pending interrupt record, which groups of interrupt types include at least one interrupt type for which an enabled pending interrupt or disabled pending interrupt is to be handled by the given virtual processor.  

	However, in analogous art, Ding teaches:
the [processor] interrupt tracking information also comprises: a coarse pending interrupt record tracking, at a coarser granularity than the pending interrupt record, which groups of interrupt types include at least one interrupt type for which an enabled pending interrupt or disabled pending interrupt is to be handled by the given [processor] (Column 6, Lines 16-22: FIG. 9 illustrates the steps used by the automatic interrupt routing configuration procedure 242 to determine how the IRQ signals 220 are to be shared between the PCI devices 218. The procedure 242 sorts the interrupt requests (i.e., pending interrupt requests “enabled” for IRQ signal assignment and processing) into groups, where each group has the same device identifier, the same vendor identifier, and the same class code (step 280) (i.e., any of device identifier, vendor identifier, or class code could represent an interrupt “type”)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Ding’s teaching of grouping interrupts based on type, with Tsirkin 938’s teaching of identifying interrupt types, to realize with a reasonable expectation of success, a system that identifies interrupt types, as in Tsirkin 938 , and groups them into coarse groups based on the type of interrupt, as in Ding. A person of ordinary skill would have been motivated to make this combination so that interrupts can share IRQ signals to more efficiently balance the load on each interrupt signal (Ding Column 1, Lines 42-45).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin 938, in view of Ding, as applied to claim 7 above, and in further view of Roobrouck et al. Patent No.: US 6,272,585 B1 (hereafter Roobrouck).

Regarding claim 8, while Ding groups interrupts at a coarse granularity based on type, the combination of Tsirkin 938 and Ding does not explicitly disclose:
interrupt search circuitry to perform an interrupt search in response to a search trigger event, the interrupt search comprising searching the pending interrupt record to identify enabled pending interrupts to be handled by the given virtual processor; in which: during the interrupt search, the interrupt search circuitry is configured to determine, based on the coarse enabled pending interrupt record, which portions of the pending interrupt record require searching.  

	However, in analogous art, Roobrouck teaches:
interrupt search circuitry to perform an interrupt search (Abstract, Lines 3-7: The method includes steps of scanning (i.e., “searching”) interrupt registering means (8) for determining a current interrupt request to be sent to the processor among interrupt requests having respective interrupt flags inputted in said interrupt registering means) in response to a search trigger event, the interrupt search comprising searching the pending interrupt record to identify enabled pending interrupts to be handled by the given [processor]; in which: during the interrupt search, the interrupt search circuitry is configured to determine, based on the coarse enabled pending interrupt record, which portions of the pending interrupt record require searching (Column 1, Lines 54-64: The method includes a step of latching a flag corresponding to a first occurring interrupt request from a source in a group of sources into interrupt latch registering means for further processing and for blocking further interrupt requests from at least the same source in the same group from having a flag latched before processor controlled resetting (i.e., interrupts are grouped at a coarser granularity based on source), this latching step being performed for each other scanned interrupt flag from a different source of a same or different group of sources, upon termination of the interrupt processing program for the interrupt currently in process. Column 4, Lines 46-50: Such an arrangement is shown on FIG.1 where there are two interrupt mask register 9 associated with main interrupt register 8. Each of these two interrupt mask registers are under control of the processor and blocks at least some inputs of main interrupt register 8 when required (i.e., when scanning, or “searching” the main interrupt register 8, those portions of the register containing interrupts belonging to a group with a source that has already been further processed are blocked and are masked from the search)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Roobrouck’s teaching of masking groups of interrupts from a search, with the combination of Tsirkin 938  and Ding’s teaching of grouping interrupts at a coarser granularity based on type, to realize, with a reasonable expectation of success, a system that groups interrupts at a coarser granularity based on type, as in Ding, and masking groups from a search, as in Roobrouck. A person of ordinary skill would have been motivated to make this combination to improve interrupt handling when there are a plurality of different interrupt types and sources (Roobrouck Column 1, Lines 31-40).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin 938, as applied to claim 1 above, and in further view of Prosch et al. Pub. No.: US 2018/0165120 A1 (hereafter Prosch).

Regarding claim 11, while Tsirkin 938 discusses pending interrupt status indication, Tsirkin 938 does not explicitly disclose:
the pending interrupt status indication indicates one of a plurality of states of a pending interrupt status state machine associated with the given virtual processor, and the control circuitry is responsive to events associated with the given virtual processor to trigger transitions between the plurality of states of the pending interrupt status state machine.  

	However, in analogous art, Prosch teaches:
the pending interrupt status indication indicates one of a plurality of states of a pending interrupt status state machine associated with the given [processor], and the control circuitry is responsive to events associated with the given [processor] to trigger transitions between the plurality of states of the pending interrupt status state machine ([0056] At action block 406, interrupts to be migrated to the target core are disabled. [0059] At action block 412, the disabled interrupts are enabled. The interrupts may be enabled by, for example, requesting that the interrupts be enabled via an OS interface. Once enabled, any pending/buffered interrupts are then processed by the target core (i.e., interrupts associated with given processor cores are associated with enabled and disabled statuses (plural states), and are transitioned between the statuses during a migration from a source core to a target core)).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Prosch’s teaching of enabling/disabling pending interrupts during a processor migration, with Tsirkin 938’s teaching of interrupt counters and interrupt vectors, to realize, with a reasonable expectation of success, a system that counts the number of pending interrupts associated with interrupt vectors, as in Tsirkin 938 , and further enables/disables the pending interrupts, as in Prosch. A person of ordinary skill would have been motivated to make this combination to realize performance benefits of multi-core architecture while reducing latency (Prosch [0006]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin 938, as applied to claim 2 above, and in further view of Zhao et al. Pub. No.: US 2021/0089482 A1 (hereafter Zhao).

Regarding claim 13, while Tsirkin 938 discusses performing an interrupt search, Tsirkin 938 does not explicitly disclose:
said pending interrupt status is indicative of whether an interrupt search is ongoing for the given virtual processor.

However, in analogous art, Zhao teaches:
said pending interrupt status is indicative of whether an interrupt search is ongoing for the given [processor] ([0057] For the triggering of interrupt arbitration (i.e., interrupt arbitration involves traversing, or “searching” the pending interrupts (see [0059])), the arbitration iteration control unit [250] controls the priority arbitration unit 230 and triggers the priority arbitration unit 230 to perform iterative arbitration when the received various interrupts include an interrupt in the pending (pending) state and the priority arbitration unit [230] is not performing arbitration (i.e., an indication that the priority arbitration unit 230 is not performing arbitration is represents an indication, or “status” of whether or not the priority arbitration unit is currently traversing, or “searching” the pending interrupts)).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Zhao’s indication of whether or not an arbitration unit is performing an interrupt traversal, or search, with Tsirkin 938’s teaching of performing an interrupt scan, to realize, with a reasonable expectation of success, a system that performs a scan of interrupts, as in Tsirkin 938, and indicates whether that scan is in progress or not, as in Zhao. A person of ordinary skill would have been motivated to make this combination so that searches are only performed while another search is not already being performed, thereby conserving processing resources.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin 938, as applied to claim 2 above, and in further view of Tsirkin Pub. No.: US 2021/0342172 A1 (hereafter Tsirkin 172).

Regarding claim 16, Tsirkin 938 further teaches:
the search trigger event ([0062] At block 402, the hypervisor 140 receives an asserted interrupt associated with a register of the virtual machine (VM) 115 (i.e., receipt of an asserted interrupt represents a “search trigger event” because it triggers the possibility of scanning, or “searching” numerous interrupt registers, as shown above)) comprises a virtual processor residency change event indicating that the given virtual processor is to become resident on one of the physical processors.  

While Tsirkin 938’s search trigger event is the assertion of an interrupt, Tsirkin 938 does not explicitly disclose:
[assertion of an interrupt is in response to] a virtual processor residency change event indicating that the given virtual processor is to become resident on one of the physical processors.

However, in analogous art, Tsirkin 172 teaches:
[assertion of an interrupt is in response to] a virtual processor residency change event indicating that the given virtual processor is to become resident on one of the physical processors (Claim 10: Responsive to detecting a completion of the migration process of the VM: sending (i.e., asserting) an interrupt to the VM (i.e., assertion of the interrupt is performed in response to detecting a migration, or change in the physical processor residency of the VM)).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Tsirkin 172’s teaching of asserting an interrupt in response to a VM migration, with Tsirkin 938’s teaching of triggering a search in response to an assertion of an interrupt, to realize, with a reasonable expectation of success, a system that triggers an interrupt search in response to assertion of an interrupt, as in Tsirkin 938, which assertion comes in response to a VM migration, as in Tsirkin 172. A person of ordinary skill in the art would have been motivated to make this combination in order to provide disaster recovery and restoration of virtual machines via migration (Tsirkin 172 [0002]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tsirkin 938, as applied to claim 17 above, and in further view of Christie et al. Patent No.: US 6,378,023 B1 (hereafter Christie).

Regarding claim 18, while Tsirkin 938 discusses storing interrupt tracking information in a memory of a hypervisor, Tsirkin 938 does not explicitly disclose:
a cache to cache at least a portion of the interrupt tracking information for at least a subset of the plurality of virtual processors; and 
the control circuitry is configured to maintain: 
a cache pending interrupt status indication indicative of the pending interrupt status associated with a cached portion of the pending interrupt record for the given virtual processor cached in the cache; and 
a memory pending interrupt status indication indicative of the pending interrupt status associated with a memory-based portion of the pending interrupt record for the given virtual processor stored in the memory system. 

However, in analogous art, Christie teaches:
a cache to cache at least a portion of the interrupt tracking information for at least a subset of the plurality of [processors] (Column 3, Lines 32-35: A microprocessor configured with an interrupt descriptor cache. The interrupt descriptor cache is configured to store interrupt information associated with a plurality of interrupt vectors); and 
the control circuitry is configured to maintain: 
a cache pending interrupt status indication indicative of the pending interrupt status associated with a cached portion of the pending interrupt record for the given [processor] cached in the cache; and a memory pending interrupt status indication indicative of the pending interrupt status associated with a memory-based portion of the pending interrupt record for the given [processor] stored in the memory system (Column 3, Lines 35-40: Prior to fetching interrupt information from a main memory of a computer system, the present microprocessor searches the interrupt descriptor cache, If the interrupt information is stored therein, the address of the interrupt service routine is formed from the stored interrupt information. Column 10, Lines 54-56: Bus 70 is used by control unit 64 to determine if interrupt information associated with a received interrupt vector is stored in interrupt descriptor cache (i.e., interrupt information, such as the interrupt vectors and interrupt counter described in Tsirkin 938 , can be stored in both main memory, and an interrupt descriptor cache)). 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have combined Christie’s teaching of storing at least a portion of interrupt information in a cache, and in main memory, with Tsirkin 938’s teaching of storing interrupt information in a memory of a hypervisor, to realize, with a reasonable expectation of success, a system that stores interrupt information in a memory accessible by a hypervisor, the information including pending interrupt status, as in Tsirkin 938 , and storing at least a portion of that interrupt information in a cache, as in Christie. A person of ordinary skill would have been motivated to make this combination so that the interrupt service may be entered more quickly because the address of the interrupt service routine is in a cache that is internal to the microprocessor, thereby improving performance (Column 3, Lines 40-46).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mansell et al. Pub. No.: US 2010/0023666 A1 discloses list registers that store flags of uncompleted interrupt types for handling at VMs, and empty flags indicating that entries within list registers are empty.
Goe et al. Patent No.: US 6,112,274 discloses an interrupt handler program that decides whether or not to process an interrupt based on the number and type of interrupt requests pending.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Examiner, Art Unit 2195